ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
In connection with his motion for rehearing, appellant presents a brief and argument in which he insists that his exception and objection to the charge on self-defense as being too restrictive should have been sustained.
Apparently, as a result of the exception mentioned, the trial court submitted self-defense not only from the standpoint of a deadly attack on the part of the deceased but also from a lesser attack, as prescribed in Article 1224, P. C.
We are unable to agree with appellant that his right of self-defense was not fully presented by the trial court in his charge.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.